                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

  UNITED STATES OF AMERICA                       )
                                                 )
                                                 )   Case No. 3:17-cr-081 JD-MGG
          v.                                     )            3:19-cv-542-JD
                                                 )
                                                 )
  TERRON TAYLOR                                  )


                                    OPINION AND ORDER

       This matter is now before the Court on the Defendant Terron Taylor’s motion for relief

under 28 U.S.C. § 2255, arguing that he received ineffective assistance of counsel. [DE 274]. In

a previous order, the Court denied Mr. Taylor relief on part of his claim of ineffective assistance

of counsel but held there was a factual dispute between the parties regarding whether Mr. Taylor

requested his defense counsel to file an appeal. [DE 304]. An evidentiary hearing was held. [DE

319]. For the following reasons, the Court concludes that Mr. Taylor is not entitled to any relief

under § 2255, so it denies his motion.

                                     I. Factual Background

       Mr. Taylor was sentenced on September 20, 2018 to a total term of 168 months of

imprisonment and five years of supervised release after pleading guilty to conspiring to distribute

over 100 grams of heroin and waived his right to appeal. [DE 191; DE 119]. Prior to sentencing,

Mr. Taylor faced a guideline sentencing range of 262 to 327 months of imprisonment. No direct

appeal followed.

       On July 15, 2019, Mr. Taylor filed a motion to vacate under 28 U.S.C. § 2255. [DE 274].

Mr. Taylor’s motion raised two arguments supporting his claim for ineffective assistance of

counsel: 1) at sentencing, his defense counsel failed to adequately object to Mr. Taylor’s non-

                                                 1
receipt of a minor role reduction under guideline § 3B1.2; and 2) his defense counsel failed to

file a notice of appeal despite Mr. Taylor’s telling him to do so. Id. The Court entered an Order

on December 12, 2019, finding that Mr. Taylor failed to show his counsel rendered ineffective

assistance or that Mr. Taylor suffered prejudice as a result of counsel’s objection to Mr. Taylor’s

non-receipt of a minor role reduction under the guidelines and therefore was not entitled to relief

under § 2255. [DE 304]. The Court found that since there was a factual dispute relating to Mr.

Taylor’s second argument in support of his motion, an evidentiary hearing must be held, and Mr.

Taylor was appointed counsel. Id. The Court held an evidentiary hearing on February 12, 2020

and heard testimony from Mr. Taylor’s trial defense counsel Mr. Fred Hains, Mr. Taylor’s fiancé

Erikay Howard, and from Mr. Taylor himself regarding the remaining argument.

                                       II. Standard of Review

        Section 2255(a) of Title 28 provides that a federal prisoner “claiming the right to be

released upon the ground that the sentence was imposed in violation of the Constitution or laws

of the United States . . . may move the court which imposed the sentence to vacate, set aside or

correct the sentence.” 28 U.S.C. § 2255(a). The Seventh Circuit has recognized that § 2255 relief

is appropriate only for “an error of law that is jurisdictional, constitutional, or constitutes a

fundamental defect which inherently results in a complete miscarriage of justice.” Harris v.

United States, 366 F.3d 593, 594 (7th Cir. 2004). Relief under § 2255 is extraordinary because it

seeks to reopen the criminal process to a person who has already had an opportunity of full

process. Almonacid v. United States, 476 F.3d 518, 521 (7th Cir. 2007) (citing Kafo v. United

States, 467 F.3d 1063, 1068 (7th Cir. 2006)).




                                                   2
                                           III. Discussion

       Mr. Taylor’s remaining argument is that his trial counsel provided ineffective assistance

because he failed to file a notice of appeal despite Mr. Taylor’s request. A criminal defendant is

entitled to the assistance of counsel for his defense. U.S. Const. amend. VI; Strickland v.

Washington, 466 U.S. 668, 688 (1984). A defendant who was denied the effective assistance of

counsel can receive relief under § 2255. To prevail on a claim of ineffective assistance of

counsel, a defendant must show: (1) that his counsel’s performance was deficient, meaning that it

fell below an objective standard of reasonableness; and (2) that he was prejudiced by the

deficiencies in his counsel’s performance, meaning that there is a reasonable probability that the

results of the proceeding would have been different with effective representation. Strickland, 466

U.S. at 669; Koons v. United States, 639 F.3d 348, 351 (7th Cir. 2011); Fuller v. United States,

398 F.3d 644, 650 (7th Cir. 2005).

       As a general matter, “a lawyer who disregards specific instructions from the defendant to

file a notice of appeal acts in a manner that is professionally unreasonable.” Roe v. Flores-

Ortega, 528 U.S. 470, 477 (2000). The Supreme Court’s recent decision in Garza v. Idaho

expanded upon Flores-Ortega and held that “even the broadest appeal waiver does not deprive a

defendant of all appellate claims” and therefore where “an attorney performed deficiently in

failing to file a notice of appeal despite the defendant’s express instructions, prejudice is

presumed ‘with no further showing from the defendant of the merits of his underlying claims.’”

139 S. Ct. 738, 749–50 (2019) (quoting Flores-Ortega, 528 U.S. at 484). Therefore, if Mr.

Taylor in fact timely instructed his attorney to file a notice of appeal, he would be entitled to

relief notwithstanding the appeal waiver in his plea agreement. The remedy then would be to

vacate and reenter the original judgment, which would restart the time to appeal; it would then be



                                                  3
up to the court of appeals to decide if the appeal should be dismissed due to the waiver. Garza,

139 S. Ct. at 749.

        Mr. Taylor asserts that after the sentence was pronounced (which he was surprised

exceeded the 120-month mandatory minimum given counsel’s advice), Mr. Taylor “immediately

told defense counsel to file an appeal.” [DE 274 at 4]. While the government contends that Mr.

Taylor has “no credible evidence to support his allegations” [DE 289 at 23], Mr. Taylor

submitted his motion “under penalty of perjury” and cited 28 U.S.C. § 1746 as evidence of the

fact that he was swearing to the accuracy of his representations. [DE 274 at 8]. If accepted as

true, that statement would entitle Mr. Taylor to relief. Thus, the government’s argument to the

contrary, created a factual dispute that only a hearing could resolve. Sawyer v. United States,

874F.3d 276, 279 (7th Cir. 2017) (holding that conflicts in the evidence “present precisely the

types of factual issues the district court must resolve through an evidentiary hearing”).

        At the evidentiary hearing, consistent with his motion, Mr. Taylor testified that he had a

brief conversation with Mr. Hains immediately after his sentencing was pronounced, asking him

to appeal his case, to which he testified Mr. Hains responded “okay.” [DE 319]. Mr. Hains

recalls a conversation at that time and that Mr. Taylor was upset about his sentence, but he does

not believe they discussed filing an appeal. Moreover, Mr. Hains testified that it is standard

practice for him to file an appeal if is he requested to by a client. 1 However, Mr. Hains testified

that he did not file a notice of appeal here because he received “no request” from Mr. Taylor, or

anyone else on his behalf, to do so. Five days after the sentencing, Mr. Hains sent Mr. Taylor a

letter which enclosed several documents pertaining to his sentencing, which also had the

additional purpose of closing the case and indicating that Mr. Hains’ involvement had ceased.


1
 Mr. Hains has been a federal practitioner since 1974 and has been on the Criminal Justice Act (“CJA”) Panel for
multiple decades.

                                                        4
[GE 1]. The letter states “[a]s you know, you have waived your abilities to appeal.” Id. It is

undisputed that Mr. Taylor received the letter and did not respond. This letter does not reference

any conversation post-sentencing between Mr. Hains and Mr. Taylor. Rather, the letter reflects

Mr. Hains state of mind that Mr. Taylor did not request the filing of a notice of appeal but was a

reminder to Mr. Taylor of his appeal waiver and that Mr. Hains would take no further action.

While Mr. Hains does not specifically recall the conversation he had with Mr. Taylor directly

after sentencing, he does not believe it involved the filing of an appeal. The Court finds that the

evidence of Government’s Exhibit 1 and Mr. Hains’ testimony regarding his letter and standard

practices supports the conclusion that if Mr. Hains had received a request to file a notice of

appeal from Mr. Taylor, he would have filed one.

       Mr. Taylor presented a novel argument at the evidentiary hearing. He argued that he told

his fiancé, Ms. Erikay Howard to contact Mr. Hains about his desire to appeal. In response to

those instructions, Ms. Howard testified that she left a voicemail for Mr. Hains to return her call.

Based on her account of events, Mr. Hains called her back and told her that after the sentencing

he no longer dealt with Mr. Taylor. She could not recall how long after the sentencing this

conversation occurred. However, Mr. Hains testified that prior to appearing at the evidentiary

hearing, he reviewed his notes, files, and timesheets regarding Mr. Taylor’s matter and indicated

that there were no voicemails recorded in his documentation. Mr. Hains also stated that he spoke

with Ms. Howard on the phone prior to sentencing, but he has no recollection, notes, or

timesheets of a call or voicemail from Ms. Howard after the sentencing occurred. Ms. Howard

also testified that she believed that Mr. Taylor concluded he wanted to appeal upon returning to

jail after his sentencing. Ms. Taylor confirmed that as far as she knew, she was the first person to

ask Mr. Hains to file an appeal.



                                                 5
        Based on the testimony and evidence presented at the hearing, the Court finds Mr. Hains

to be a more credible witness than Mr. Taylor and Ms. Howard. See Mendoza v. United States,

755 F.3d 821, 828 (7th Cir. 2014) (noting that credibility determinations are “especially within

the province of the district court and can virtually never be clear error”) (citation omitted). First,

Mr. Hains is a thorough and experienced federal practitioner, having served on the CJA panel for

many years. His practice is to file a notice of appeal when requested by a client. He has

memorandums, notes, and timesheets that he contemporaneously kept during his representation

of Mr. Taylor and in his review of those, he confirmed that he was never requested to file an

appeal for Mr. Taylor. Second, Mr. Hains testified to never speaking with Ms. Howard after the

sentencing, only before, and there was no record of a voicemail left by Ms. Howard, contrary to

her claim. Third, it was not until the evidentiary hearing that Mr. Taylor presented the argument

that Ms. Howard called Mr. Hains on his behalf regarding the appeal. Neither his motion nor his

reply mention Ms. Howard. [DE 274; DE 302]. Not only was this argument delayed, but Mr.

Taylor and Ms. Howard’s rendition of what occurred is not consistent. Mr. Taylor claims that he

was merely asking Ms. Howard to follow up with his original appeal request to Mr. Hains, while

Ms. Howard believed she was the first person making this request to Mr. Hains, potentially

several weeks after sentencing. The inconsistency of their accounts cuts against both witnesses’

credibility.

        Lastly, at the hearing, the government argued that Mr. Taylor’s motion is merely an

attempt to take advantage of the recent Garza case and that he had no intent to appeal until

learning of that decision. In support they cite the timing of his habeas petition, which Mr. Taylor

acknowledges was filed about one month after he learned of the Garza decision. While the Court

agrees that is curious, it need not rely on such suspicious timing in denying the petition.



                                                   6
       Because the Court finds Mr. Hains’ testimony that he was not requested to file an appeal

by or for Mr. Taylor to be more credible than Mr. Taylor or Ms. Howard’s testimony, the Court

concludes that no such request was timely made. Therefore, Mr. Hains’ representation was

reasonable and not ineffective. Accordingly, the Court denies Mr. Taylor’s motion to vacate

under § 2255.

                          IV. CERTIFICATE OF APPEALABILITY

       Pursuant to Rule 11 of the Rules Governing Section 2255 Proceedings for the United

States District Courts, the Court must “issue or deny a certificate of appealability when it enters a

final order adverse to the applicant.” A certificate of appealability may be issued “only if the

applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c); Rule 11, Rules Governing Section 2255 Proceedings for the United States District

Courts. The substantial showing standard is met when “reasonable jurists could debate whether

(or, for that matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4

(1983)); see Young v. United States, 523 F.3d 717 (7th Cir. 2008). Here, for the reasons

previously discussed, the Court does not find that Mr. Taylor has made a substantial showing of

the denial of any constitutional rights, or that any issues in this motion are adequate to deserve

encouragement to proceed further. The Court therefore denies the issuance of a certificate of

appealability.

       The Court advises Mr. Taylor that pursuant to Rule 22(b) of the Federal Rules of

Appellate Procedure, when the district judge denies a certificate of appealability, the applicant

may request a circuit judge to issue the certificate. The Court further advises Mr. Taylor that any


                                                 7
notice of appeal of this judgment must be filed within 60 days after the judgment is entered. Fed.

R. App. P. 4(a); Guyton v. United States, 453 F.3d 425, 427 (7th Cir. 2006) (stating that “the

time to contest the erroneous denial of [the defendant’s] first § 2255 motion was within 60 days

of the decision”).

                                       V. CONCLUSION

       For those reasons, the Court DENIES Mr. Taylor’s motion for relief under § 2255 [DE

274] and DENIES the issuance of a certificate of appealability. The Clerk is DIRECTED to enter

judgment accordingly.

       SO ORDERED.

       ENTERED: April 3, 2020


                                                     /s/ JON E. DEGUILIO
                                             Judge
                                             United States District Court




                                                8
